Polos, C.J. Claimant, an inmate of the Joliet Correctional Center, asserts that in August, 1977, during the course of this transfer from the R & C Annex, a building where inmates had one-man cells, to segregation, certain of his personal property was lost, including a set of contact lenses, a portable radio, and a pair of wire frame glasses. Respondent introduced the testimony of one Lt. Cooper, an employee of the Joliet Correctional Center, who transferred Claimant’s property. He testified that when he went to Claimant’s cell it was locked and he found an officer to open it. He said that with the assistance of two prisoners he packed Claimant’s property in six or seven large boxes. He testified, “We went through everything, Sir, desk drawers, everything that was in the cell, and got everything out of it.” Cooper said that when he delivered the property to Claimant, Claimant inquired about his contact lenses. Cooper said he had not noticed any contact lenses when he was packing Claimant’s property. Even if we were to find it there was a bailment relationship under the circumstances here, we find that Respondent has met its burden of proving that it acted with due care with respect to Claimant’s property. Lieutenant Cooper testified in detail as to each step he took with reference to packing and delivering Claimant’s property. There was nothing in Lt. Cooper’s testimony to indicate that he did not act with due care with respect to that property. We therefore find that Claimant has failed to demonstrate by a preponderence of the evidence that the State did not act with due care with respect to his property. It is therefore ordered that this claim be, and hereby is denied.